— In a proceeding to invalidate a petition designating Carolyn B. Maloney as a candidate in a primary election to be held on September 15, 1992, for the nomination of the Democratic Party as its candidate for the public office of Member of Congress from the 14th Congressional District, the appeal is from a judgment of the Supreme Court, Kings County (Garry, J.), dated August 13, 1992, which denied the application.
Ordered that the judgment is affirmed, without costs or disbursements.
We agree with the Supreme Court that personal service was not properly made upon the candidate pursuant to the order to show cause. Moreover, were we to reach the merits of the case, we would find that the cover sheets of the designating petition complied with Election Law § 6-134, and the rules promulgated by the Board of Elections (see, Matter of Hirschfeld v Green, 185 AD2d 959 [decided herewith]; see also, L 1992, ch 79). Bracken, J. P., Rosenblatt, Miller, Ritter and Copertino, JJ., concur.